Citation Nr: 1208598	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claim was previously before the Board in October 2008 and June 2010, but was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was afforded a VA examination in August 2010 to determine the etiology of his hypertension.  The VA examiner noted that the first evidence of hypertension was in 2003.  Ultimately, the examiner opined that it was less likely than not that the Veteran's hypertension was related to service.  The examiner went on to opine it was less likely than not that his hypertension was caused or aggravated by his diabetes based on microalbumin studies.

As noted in the February 2012 Informal Hearing Presentation by the Veteran's representative, the August 2010 VA examiner offered an opinion prior to reviewing the numerous outstanding VA treatment records.  The VA treatment records from 1988 to 2010 were not associated with the claims file until October 2010.  The August 2010 VA examiner did not review these records following their submission to the Agency of Original Jurisdiction (AOJ).  

In reviewing the records the Board notes that the Veteran was already taking prescription medication for hypertension in February 1988.  He was consistently treated for hypertension throughout the 1990s and 2000s.  See e.g., May 1996 and April 2001 VA treatment records.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the claim must be remanded for an addendum opinion which takes into account the numerous VA treatment records from 1988 through the present.  The examiner should specifically note the Veteran's diagnosis and treatment for hypertension as early as 1988.

As previously noted in the June 2010 Board remand, 38 C.F.R. § 3.310 was amended during the pendency of the appeal, but it does not appear that the Veteran was provided notice of the change in a Veterans Claims Assistance Act of 2000 (VCAA) letter or in a supplemental statement of the case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 19.31 (2011).  Therefore, a remand is also required to provide the Veteran with this required notice.  Id.

The Board further notes that the most recent VA treatment records in the claims file are from October 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from October 2010 through the present.



Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with updated VCAA notice on substantiating a claim for service connection on a secondary basis.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

2.	Obtain all of the Veteran's outstanding VA treatment records for the period from October 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.	Request that the August 2010 VA examiner review the claims file and offer an addendum opinion regarding the Veteran's hypertension.  The examiner should review the VA treatment records from 1988 to the present.  Taking all the evidence into account, the examiner should offer an addendum opinion as to the following:

(a) Is it at least as likely as not that the Veteran's hypertension was caused by his military service?



(b) Is it at least as likely as not that the Veteran's hypertension manifested itself to a compensable degree in the first post-service year?

(c) Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by a service connected disability including the claimant's diabetes mellitus?

In providing answers to the above questions, if the examiner concludes that the Veteran's hypertension was aggravated by a service connected disability including his diabetes mellitus, the examiner should provide a base-line as to the severity of the hypertension before being aggravated by the service connected disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

If the August 2010 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and he should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim, taking into account all evidence received since the November 2011 supplemental statement of the case.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

